Citation Nr: 1737835	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  14-10 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)



ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1960 to June 1964.  The Veteran also had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the United States Navy Reserve from January 1967 to January 1997.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the RO in San Diego, California, which denied service connection for hypertension and residuals of stroke as secondary to hypertension.  

In May 2017, the Veteran testified at a Board videoconference hearing at the local RO in San Diego, California, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016). 


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hypertension.

2.  There was no cardiovascular injury or disease during active service and/or during a period of ACDUTRA, symptoms of hypertension did not begin during active service and were not chronic in active service, and there was no cardiovascular injury during INACDUTRA. 

3.  The hypertension did not manifest to a compensable degree within one year of active service.

4.  Symptoms of hypertension were not continuous since service.

5.  There is no service-connected hypertension upon which secondary service connection for residuals of stroke may be granted.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active military service and/or during a period of ACDUTRA or INACDUTRA, and may not be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

2.  The criteria for service connection for residuals of stroke have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In November 2010, VA issued the Veteran VCAA notice, which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the March 2013 rating decision from which this appeal arises.  Further, the issues were readjudicated in a February 2014 Statement of the Case (SOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, VA did not obtain an examination or opinion concerning the Veteran's currently diagnosed hypertension.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 
38 C.F.R. § 3.159(c)(4) (2016).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, as will be discussed below, the Board finds that there is no indication from the record that a cardiovascular injury or disease occurred during service (or during a relevant period of ACDUTRA or INADCUTRA), and there is sufficient competent medical evidence on file for the Board to make a decision on the issue of service connection for hypertension.  For these reasons, the Board finds that a VA hypertension examination is not necessary to render a decision on this issue.  Id.

Regarding residuals of stroke (claimed as due to hypertension), VA satisfied its duty to obtain a medical opinion when required.  In January 2012, VA obtained a medical opinion report concerning whether the residuals of stroke were related to hypertension.  The medical opinion report is of record.  To that end, when VA undertakes to either provide an examination or to obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion report reflects that the VA examiner reviewed the record, considered the medical literature, and answered all relevant questions.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  During the course of the hearing, the VLJ advised the Veteran of the elements needed to establish service connection and posed several questions in order to elicit the kind of information and evidence needed to support the claims, including whether there was any record of special waiver for hypertension granted at the time the Veteran was to enter the Reserves, when the Veteran first sought treatment for hypertension, and the length of the active duty for training period.  

All relevant documentation has been secured or adequately attempted to be secured, including VA treatment (medical) records, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of service connection for hypertension.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (2016); 38 C.F.R. § 3.6(a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2016).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Venturella v. Gober, 10 Vet. App. 340 (1997).

In this case, hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The residuals of stroke are not a chronic disease under § 3.309(a), and the presumptive service connection provisions do not apply.  Id.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 477-78.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as cardiovascular disease become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Hypertension

The Veteran has advanced that hypertension originated in active service.  At the outset, the Board notes that the Veteran has a current diagnosis of hypertension.  VA treatment records reflect that the Veteran has been treated for hypertension since approximately the year 1990.

Pursuant to Diagnostic Code 7101, Note 1, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 
90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 (2016).  Blood pressure readings throughout service include the following: June 1960 120/70; June 1964 122/80.

During service, no diastolic blood pressure reading of 90mm. or greater was recorded.  For this reason, the Board does not find that the diastolic blood pressure readings were "predominantly" 90mm. or greater during service.  Additionally, the Board notes that no systolic blood pressure reading was recorded in excess of 122mm.  As such, the Board does not find that the Veteran's systolic blood pressure was predominantly 160 mm. or greater during service.  Further, the service treatment records reflect that the Veteran was not diagnosed with hypertension, or treated for high blood pressure, at any time during service.  There is also no indication from the service treatment records that the Veteran had a cardiovascular injury or disease or chronic symptoms during service.

The report from the June 1964 service separation examination conveys that the Veteran's blood pressure just prior to service separation was 122/80, and there is no indication that the Veteran was diagnosed with hypertension.  The corresponding June 1964 medical history report conveys that the Veteran denied having high blood pressure.

The Board has also reviewed the Veteran's treatment (medical) records from service separation in June 1964 until the Veteran was diagnosed with hypertension in 1990, during which time the Veteran served on periods of ACDUTRA and INACDUTRA.  The blood pressure readings during this time were as follows: 

Date
Systolic/
Diastolic
Date
Systolic/
Diastolic
May 90
120/
72
Feb 83
120/
90
Sep 88
138/
82
Dec 82
114/
76
Sep 87
132/
90
Aug 81
128/
80
Oct 86
140/
70
Jan 81
120/
80
Sep 86
124/
86
Aug 80
120/
82
Jul 86
170/
100
Sep 79
110/
76
Jul 86
150/
96
	Jun 78	
120/
66
Jul 86
140/
96
Jan 78
120/
80
Jul 86
130/
70
Sep 77
126/
88
Aug 85
124/
86
Aug 75
130/
80
Sep 84
130/
78
Dec 74
124/
88
Aug 83
124/
84
Aug 74
120/
80

While the Veteran did have diastolic blood pressure readings of 100 once, 96 twice, and 90 twice during this period of time, 19 of the 24 readings taken over the 23 year period were below 90mm.  As such, the Board finds that the diastolic blood pressure readings were not "predominantly" 90mm. or greater during this time period.  Further, while the Veteran had one systolic blood pressure reading of 170, the other 23 readings during this 23 year period were below 160 mm.; therefore, the Board finds that the Veteran's systolic blood pressure was not predominantly 160 mm. or greater during this time period.

Having reviewed all of the available records during the time period in which the Veteran served on periods of ACDUTRA and INACDUTRA (January 1967 to January 1997), the Board finds that the evidence does not reflect any cardiovascular disease or injury during any period of ACDUTRA or cardiovascular injury during INACDUTRA, including prior to the hypertension diagnosis in 1990.  There is no indication from the record that the Veteran has advanced any cardiovascular injury during service and/or during a period of ACDUTRA or INACDUTRA.  Further, medical history reports from August 1974 to May 1990 convey that the Veteran denied having high blood pressure. 

After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against a finding that the Veteran's hypertension began in service, showed chronic symptoms in service, manifested to a compensable degree within one year of service, had continuous symptoms since service, or was caused by a cardiovascular disease or injury during ACDUTRA service or cardiovascular injury during a period of or INACDUTRA.  Service treatment records reflect that the Veteran was not treated for hypertension in service, and treatment records convey that the Veteran was not diagnosed with hypertension until many years after service in 1990.  The Veteran underwent numerous blood pressure tests throughout service and was never diagnosed with hypertension.  Service treatment records reflect elevated blood pressure in July 1986 while on active duty during the physical examination portion of a dental procedure.  See September 1986 Reserves Examination.  The record reflects an assessment of "possible hypertension" in July 1986; however, subsequent treatment records, including an October 1986 consultation with a cardiologist regarding the July 1986 elevated blood pressure findings, reflect no evidence of cardiovascular disease.  Further, the October 1986 consultation report reflects that the Veteran's EKG (electrocardiogram) was within normal limits, that the Veteran's blood pressure was within normal limits (140/70), and that there was no evidence of organic heart disease or hypertension.

At the May 2017 Board hearing, the Veteran and his representative testified or represented that the Veteran had been diagnosed with hypertension while on active duty in 1986.  The Veteran and his representative also testified or represented that the Veteran had hypertension during active duty in 1964, and that the Navy was going to deny entry into the Reserves because of that condition, but allowed him to enter the Reserves because they were short on manpower at the time.

While the Board has considered the Veteran's statements that hypertension began during active service, the Board finds the multiple, contemporaneous service treatment records that reflect normal blood pressure readings and contemporaneous statements by the Veteran denying cardiovascular symptoms and problems on contemporaneous reports of medical history to be of greater probative value than the more recent history of hypertension beginning during service.  Further, the Board finds the more contemporaneous post-service medical history reports completed by the Veteran from August 1974 to May 1990 for Reserve purposes, reflecting that the Veteran denied a history of high blood pressure, to be of more probative value than the Veteran's recent statements.  Specifically, the Board finds the Veteran's statements in the post-service medical history reports to be of more probative value because the statements are consistent with the specific medical findings of record both during and immediately after service (showing blood pressure readings within normal limits).  

Considering the evidence of record, as the Veteran's last period of honorable service ended in June 1964, the evidence does not show that the currently diagnosed hypertension had its onset during service, or chronic symptoms in service, or manifested to a compensable degree within one year of service.  Further, as noted above, because presumptive periods do not apply to ACDUTRA or INACDUTRA, the Board need not consider whether the Veteran had chronic symptoms of hypertension during a period of ACDUTRA or INACDUTRA.

The Board next finds the weight of the evidence demonstrates that symptoms of hypertension have not been continuous since service separation in June 1964.  As noted above, the Veteran was not treated for or diagnosed with hypertension in service, and was first diagnosed with hypertension 26 years after service in 1990.  The Veteran also denied having high blood pressure in post-service medical history reports completed from August 1974 to May 1990.  Per the above discussion, the Board assigns greater weight to the post-service evidence from 1974 to 1990 than the Veteran's more recent assertion of having experienced hypertension symptoms during service and Navy Reserve duty that was made years later during the current claim for VA compensation.  The approximately 26 year period between service and the onset of hypertension is one factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the normal in-service blood pressure readings, the post-service medical history reports in which the Veteran denied having high blood pressure, and the subsequent hypertension treatment records.  

Finally, as to direct service connection, the Board finds that the evidence of record conveys no cardiovascular injury or disease during service and/or during a relevant period of ACDUTRA or INACDUTRA.  Service treatment records, and treatment records from the relevant periods of ACDUTRA and INACDUTRA, convey no such injury or disease.  As discussed above, the Veteran did have an incidental finding of elevated blood pressure during the physical examination of a dental procedure in July 1986.  The Veteran had no contemporaneous complaints of symptoms related to elevated blood pressure, and the "possible hypertension" diagnosis was not confirmed by subsequent medical examination that revealed no cardiovascular disease including hypertension.  The Veteran has also not noted any other injury or disease occurred during service.  For the reasons discussed above, the Board does not find this assertion to be supported by the evidence.  Specifically, blood pressure readings from 1974 through 1990, of which there were many, reflect predominantly normal diastolic and systolic blood pressure readings.  Further, VA and private treatment records do not reflect that any VA or private physician has tied the currently diagnosed hypertension to an event, injury, or disease in service.  

For these reasons, the Board finds that the weight of the evidence is against either direct or presumptive service connection for hypertension under the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Residuals of Stroke

The Veteran has advanced that residuals of stroke were due to hypertension.  A January 2012 VA examiner opined that the residuals of stroke were more likely than not related to the Veteran's hypertension.  In the instant decision, the Board is denying service connection for hypertension.  As such, there is no legal basis for secondary service connection, whether it was caused or aggravated by (non-service-connected) hypertension; therefore, the claim for secondary service connection for residuals of stroke must be denied as a matter of law because there is no primary service-connected disability upon which secondary service connection may be granted.  See 38 C.F.R. § 3.310(a); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  As the Veteran has no service-connected hypertension, the benefit of the doubt doctrine does not apply, and service connection on a secondary service connection theory must be denied as a matter of law.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for hypertension is denied.

Service connection for residuals of stroke is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


